DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 and 08/23/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reim et al. (US D767,474 S), in view of Yoda (US Campana et al. (WO 01/39994 A1), in view of Buchinger-Barnstorf et al. (US 2012/0267020 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 11, Reim discloses a tire having substantially the same tread pattern as claimed, therefore is considered suitable as a pneumatic commercial vehicle tire. As depicted below the tread pattern includes:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Transverse grooves which are continuous over width of the tread; circumferential grooves that run adjacent to one another in pairs and parallel to one another; with two sections in each case between three transverse grooves following one another in the circumferential direction, into profile blocks; wherein pairs of circumferential grooves following one another in the circumferential direction are off set with respect to one another in the axial direction, such that the circumferential grooves of the pairs of circumferential grooves begin and end at substantially the same axial positions, wherein each circumferential groove reaches, with a section running beyond a transverse groove, into a middle profile block present between the circumferential grooves, see illustration above.
Reim does not explicitly disclose the circumferentially extending grooves have an angle from 10° to 30°, nor that the circumferentially extending grooves have a smaller depth than the transverse grooves profile depth which divides the tread; nor wherein each circumferential groove is formed shallower in at least one section than in its other sections.
Yoda discloses a tread pattern having circumferentially extending grooves 8. The grooves are configured to extend at angles of 15° to 30°, as such a range provides a balance between block wear and tread pattern rigidity, see [0031]-[0032].
Campana discloses a tread pattern having blocks delimited by transverse grooves and circumferentially extending grooves. The grooves 
Buchinger-Barnstorf discloses a utility vehicle pneumatic tire having a tread pattern suitable for effectively reducing the rolling resistance of a utility vehicle tire by means of simple measures without adverse effects being expected on other tread properties as well as on the abrasion and the expected service life of the tire, see [0011]-[0012]. The tread pattern being configured to have circumferential grooves with different depths, see [0020] – (construed as each circumferential groove is formed shallower in at least one section than in its other sections).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Reim in the claimed manner as taught by Yoda, Campana and Buchinger-Barnstorf to provide the tire with the aforementioned benefits.
Regarding claims 12-18, modified Reim discloses that circumferential groove number, radial depth and its geometry influences the size of the groove volume and therefore the rolling resistance and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern of modified Reim in the claimed manner as modified Reim discloses the width and geometry of circumferential grooves are result effective 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Reim does not teach nor reasonably suggest forming the tread pattern such that: a middle transverse groove of the three transverse grooves that are divided by the pairs of circumferential grooves into the profile blocks has in each case in the middle region of the tread a kinked section, which is oriented the same as the sections that are adjacent in the circumferential direction and reach into middle profile blocks, and in particular has a depth which corresponds to the depth of these sections at the regions where they enter the transverse grooves; and that the kinked section has a width which corresponds to the width of those sections of the circumferential grooves that divide the tread into the profile blocks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749